216 F.2d 494
54-2 USTC  P 9676
E. L. KLINGSTEIN, Appellant,v.UNITED STATES of America, Appellee.
No. 6893.
United States Court of Appeals Fourth Circuit.
Argued Oct. 8, 1954.Decided Oct. 8, 1954.

Jacob P. Lefkowitz, New York City, in support of motion.
James R. Moore, Asst. U.S. Atty., Richmond, Va., in opposition.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a motion to admit to bail pending appeal a person who has been sentenced to a term of imprisonment on a plea of nolo contendere to a charge of fraudulent income tax evasion.  Appellant complains because the sentencing judge had before him a presentence investigation report which appellant contends to be unfair.  We have examined the report of which appellant complains and find that the criticisms made of it are entirely unfair and unwarranted, and while it contains many matters unfavorable to appellant it also contains many favorable matters, and the report does not sustain the charge of appellant that the probation officer was prejudiced against him on account of race.  The fact that the report was before the sentencing judge furnishes no ground for the relief which appellant asks.  We have examined also the proceedings had at the time of sentence and find no ground for the contention that appellant was denied due process or that the judge refused to listen to matters urged in defense or mitigation of punishment.  On the contrary it appears that the judge gave appellant full opportunity to be heard and to present witnesses in his behalf and listened for several hours to his counsel and to witnesses offered in his behalf.  The showing made on the motion before us does not justify admission to bail pending appeal.


2
Motion denied.